PER CURIAM.
We affirm the trial court’s denial of appellant’s motion to set aside foreclosure judgment. We agree with appellee that the court’s September 9, 2014 order denied the motion to set aside the foreclosure judgment that was filed on November 3, 2009. The September 9, 2014 order denying a “motion to cancel foreclosure sale” contains an obvious scrivener’s error as no motion to cancel sale was pending, nor was ■a sale even scheduled at the time. The court through its order clearly ruled on the November 3, 2009 motion to set aside judgment, which was the matter that was scheduled for hearing.
None of the arguments raised by appellant on appeal have any merit, and we affirm without further discussion.

Affirmed.

MAY, FORST and KLINGENSMITH, JJ., concur.